Title: 5th.
From: Adams, John Quincy
To: 


       Snow’d moderately, a large part of the day. We recite to Mr. Burr. Professor Pearson, gave a lecture with which he concluded his observations upon the article. I did not hear many of them.
       At 7 this evening we had a meeting of the ΦBK at Cranch’s chamber. Mr. Ware, was excused from reading a dissertation. I had written with White in opposite composition, and read the following piece.
       
        
         
          Whether Love, or fortune ought to be the chief inducement, to marriage?
          Was I not perswaded of the benevolent candor, and kind indulgence of this audience, I should not venture to express my sentiments upon a subject, which, most men, will affirm, admits not of a question: there are certain prejudices among men, which it is dangerous to oppose: and was I in a Company of Ladies, to avow, the following opinions, they would be universally combated, by the flash of indignation and the sneer of contempt, which too frequently supply the place of argument: but liberality of sentiment, is a chief characteristic of this Society: and if my reasoning is judged erroneous, I shall at least be sure of being forgiven.
          No proposition perhaps, affords a fairer scope for the ridicule of commonplace reasoners, than that which I endeavour to maintain. Was mankind, in that primitive state of innocence, of which, the only traces that remain are to be found in the descriptions of poetry, I confess it would be unnatural and absurd to consider wealth as a requisite, for the union of two persons of different sexes: but in this iron age, when fortune is so important an article, to the happiness of men, it appears not to me repugnant to the principles of reason and virtue.
          It is a very old observation that words have more influence than things in forming the opinions of men: and to this perhaps may be ascribed the universal applause bestow’d on love matches, and the detestation of interested marriages. The word Love, raises very agreeable ideas in the mind, and avarice, has always been branded with infamy. Should we, however investigate the nature of the two passions, the most strenuous advocates for the former would perhaps acknowledge, that the comparison would not be greatly in its favour. That pure, refined, and elevated passion, which we term Love, is an heterogeneous compound of Lust, and Vanity, most frequently attended with Jealousy, a passion formed by the furies for the misery of mankind. It is captious, imprudent, whimsical, and utterly inconsistent with reason. If you think this definition too severe, attend to the words of a celebrated ancient author. 
            
             In AMORE, haec omnia insunt vitia, injuriae
             Suspiciones, inimicitiae, induciae,
             Bellum, pax rursum: incerta haec si tu postules
             Ratione, certa facere, nihilo plus agas
             Quam si des operam, ut cum ratione insanias.
            
            Such is the passion which most men consider, as the indispensable foundation, of an union for life between the sexes. But very soon after marriage, Lust is satiated by enjoyment, and vanity remains the only ingredient, this, instead of being gratified, will be subject to frequent mortifications, because it will not be sup­ported by fortune; discord introduces herself into the family, and the astonished couple, find themselves chain’d to eternal strife.
          Now suppose a man should make wealth the chief, though not the only object in his matrimonial pursuit. The connection may be formed by the mild warmth of mutual esteem, but without one spark of that blazing flame, which is dignified, with the name of Love. The Husband by the acquisition of a fortune, will be put in possession of the conveniences of Life, and out of the reach of want; and his wealth, will give him consideration, and importance. A Sentiment of gratitude will induce him to treat his wife with complaisance and affection; and she in her turn, perceiving him, sensible of the advantages, she had bestowed upon him, from a principle of generosity, would never remind him of her favours. They would have reason to be pleased with themselves, and it would naturally, follow, that they would please each other: no disappointed passion would divide them; no troublesome wants would make them burdens to each other; the sentiments of friendship with which the connection had been formed at first, will be greatly increased; and the happy pair would never have reason to regret the absence of that extravagant passion, which like the Sirens of ancient fable, charms but to destroy. They will labour under no difficulties, with respect to the education of their children; and their hopes for their prosperity will with reason overbalance their fears of misfortune.
          Perhaps I may be charged with delivering the general opinion, with the mere alteration of words; and it may be said that the ideas which I express by the appellation of mutual esteem, are in fact the same, which the rest of the world understand, by Love: but were this the case, love might subsist between Man and man, which is contrary to the received System; I have heard a brother of this Society, whose judgment, was I to name him, would not be called in question, say, in speaking of a certain Lady, that she was too perfect to be the object of Love: the observation was very just; and I dare say many of our brothers now present, have experienced the truth of it. In short, the only difference between mutual esteem and Love is, that the one is founded only upon Reason, to which the other is diametrically opposite.
          Such are the sentiments, which with diffidence, I venture to acknowledge as mine: I am not however obstinately attached to them; and should any arguments be produced sufficient to convince me, that they are erroneous, I shall retract them without hesitation.
         
        
       
       A revision of the Laws was voted; and Freeman and Little were appointed as a committee to make alterations in the ceremony of admission.
      